Exhibit 10 (v)
FIRST AMENDMENT
TO
THE SECOND AMENDMENT AND RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP
OF THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP
THIS FIRST AMENDMENT (this “Amendment”) TO THE SECOND AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Partnership Agreement”) is made as of the 4th day of March,
1999 by, between, and among TAUBMAN CENTERS, INC., a Michigan corporation, TG
PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership, and TAUB-CO
MANAGEMENT, INC., a Michigan corporation, who as the Appointing Persons pursuant
to Section 13.11 of the Partnership Agreement have the full power and authority
to amend the Partnership Agreement on behalf of all the partners in the
Partnership with respect to the matters provided in this Amendment.
RECITALS:
A. On September 30, 1998, the parties to this Amendment entered into the
Partnership Agreement as an amendment and restatement of the then-existing
partnership agreement (the “Amended and Restated Agreement”) of The Taubman
Realty Group Limited Partnership, a Delaware limited partnership (the
“Partnership”), as authorized under Section 13.11 of the Amended and Restated
Agreement.
B. As authorized under Section 13.11 of the Partnership Agreement, the parties
wish to amend the Partnership Agreement to facilitate a proposed pledge of Units
of Partnership Interest in the Partnership.
     NOW, THEREFORE, the parties, intending to be legally bound, agree that the
Partnership Agreement is amended as set forth below.

  1.   Section 8.1 (b) of the Partnership Agreement is amended by inserting the
following as the third and final paragraph of Section 8.1 (b):         In
addition to the foregoing, in connection with a financing transaction, any
Record Partner (other than TCO) may pledge some or all of the Units of
Partnership Interest that such Record Partner owns on the effective date of the
pledge (the “Pledge Units”) to any Person (the “Pledgee”), subject to the
restrictions set forth in this paragraph of Section 8.1 (b). Before effecting
the pledge of any Pledge Units, the pledging Partner must first receive a
Transfer Determination with respect to the pledge, and the Pledgee must
irrevocably agree, pursuant to a written instrument acceptable to the Managing
General Partner, that (A) unless (i) the Pledgee is a Person described in the
preceding paragraphs of this Section 8.1 (b) as a Person to whom a Partner may
Transfer its Partnership Interest (a “Permitted Transferee”) and (ii) the
Managing General Partner has agreed, in writing, to the admission of the Pledgee
as a substitute Partner with respect to some or all of the Pledge Units upon a
default under the loan to be secured by the pledge of Pledge Units, (B) the
Pledgee (1) shall not, at any time, have or exercise any rights as a Partner
with respect to any of the Pledge Units (including any right to consent or vote
with respect to any matter affecting the Partnership), other than (a) the right
to receive any distributions from the Partnership that are or may be payable
with respect to the, Pledge Units as and when the same become payable and
(b) the right to receive the return of any contribution to which the pledging
Partner would be entitled with respect to the Pledge Units, and (2) shall not,
upon the pledging Partner’s default or otherwise, have any right (or claim or
attempt to exercise any right) to Transfer (or cause the Transfer of) the Pledge
Units (or any interest in the Pledge Units) other than to TCO in exchange for
Equity Shares or another Permitted Transferee.     2.   The parties confirm that
the Partnership Agreement, as expressly amended by this Amendment, is and shall
remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.

            TAUBMAN CENTERS, INC., a Michigan corporation

      By:   /s/ Robert S. Taubman       Its:   President and Chief Executive
Officer                TG PARTNERS LIMITED PARTNERSHIP, a
Delaware limited partnership

      By:   TG Michigan, Inc.       Its:  Managing General Partner           
By:   /s/ A. Alfred Taubman       Its:  Chairman of the Board               
TAUB-CO MANAGEMENT, INC., a Michigan corporation

      By:   /s/ Robert S. Taubman       Its:  President and Chief Executive
Officer             

 